18-3211
    Nava-Andrade v. Barr



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.


           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
    on the 13th day of December, two thousand nineteen.

    PRESENT:
                 PETER W. HALL,
                 JOSEPH F. BIANCO,
                        Circuit Judges,
                 TIMOTHY C. STANCEU,*
                        Judge.
    _____________________________________

    ALEJANDRO NAVA‐ANDRADE,
              Petitioner,

                     v.                                                              18‐3211

    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
                 Respondent.
    _____________________________________

    FOR PETITIONER:                               Stephen K. Tills, Orchard Park, NY.

    FOR RESPONDENT:                               Joseph H. Hunt, Assistant Attorney General; Papu
                                                  Sandhu, Assistant Director; W. Daniel Shieh, Senior

    * Chief Judge Timothy Stanceu, of the United States Court of International Trade, sitting by designation.
                                         Litigation Counsel, Office of Immigration Litigation,
                                         United States Department of Justice, Washington, DC.

         UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

DECREED that the petition for review is DENIED.

         Petitioner Alejandro Nava‐Andrade, a native and citizen of Mexico, seeks review

of a September 27, 2018, decision of the BIA affirming a September 20, 2017, decision of

an Immigration Judge (“IJ”) ordering Nava‐Andrade removed. In re Nava‐Andrade, No.

A 205 021 480 (B.I.A. Sept. 27, 2018), aff’g No. A 205 021 480 (Immig. Ct. Buffalo Sept. 20,

2017).    We assume the parties’ familiarity with the underlying facts and procedural

history in this case.

         Nava‐Andrade’s argument that the agency lacked jurisdiction over his removal

proceedings because his notice to appear (“NTA”) did not include a hearing date is

foreclosed by Banegas Gomez v. Barr, 922 F.3d 101, 110–12 (2d Cir. 2019). In that case, we

held that “an NTA that omits information regarding the time and date of the initial

removal hearing is nevertheless adequate to vest jurisdiction in the Immigration Court,

at least so long as a notice of hearing specifying this information is later sent to the alien.”

Id. at 112. Nava‐Andrade’s NTA indicated the location of his first hearing, and, on the

same day, he also received a hearing notice that specified the time and date of the hearing.




                                               2
Both notices certified that Nava‐Andrade was personally served, he does not argue that

he did not receive the documents, and he appeared at his hearings.

      For the foregoing reasons, the petition for review is DENIED and Nava‐Andrade’s

stay motion is DENIED as moot.

                                        FOR THE COURT:
                                        CATHERINE O’HAGAN WOLFE,
                                        Clerk of Court




                                          3